Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a process for producing biomethane from a biogas comprising a step of drying biogas to produce a dried biogas stream; compressing the dried biogas to a pressure of greater than 5 bar to provide a compressed dried biogas stream; cooling the compressed dried biogas stream to a temperature below -70o C, thereby solidifying said at least one impurity resulting in deposition of the solidified at least one impurity; and removing said solidified at least one impurity from the cooled dried compressed biogas stream to provide an at least partially purified biogas stream; and separating the methane and the carbon dioxide contained in the at least partially purified biogas so as to produce a biomethane stream and a CO2 stream. 
The prior art of record does not teach or suggest a compression between the drying step and the cooling step to -70o C. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771